Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 112.
Applicant argues:
Claims 2, 8, 16, and 20 are rejected under 35 U.S.C. § 112 as allegedly being indefinite for failing to particularly point out and distinctly claim the subject matter that is regarded as the invention. The rejections are respectfully traversed. 
More specifically, claim 2 is rejected under 35 U.S.C. § 112(b) as allegedly being indefinite as to "vehicle trajectory." Applicant has amended claim 2 to recite "the vehicle trajectory." Reconsideration is respectfully requested. 
Claims 8, 16, and 20 are rejected under 35 U.S.C. § 112(b) as allegedly being indefinite as to "solar glare." Applicant submits that the rejections are moot in light of the present amendments to dependent claim 8, which presently recites "wherein the probability of the solar glare is further based on a history of solar glare incidences comprising location information indicative of a date and a time associated with the solar glare incidences, a location associated with the solar glare incidences, and a vehicle trajectory associated with the solar glare incidences." Dependent claims 16 and 20 are similarly amended. Reconsideration is respectfully requested. 
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
First, Applicant has amended independent claim 1 to recite at least "determining, based on the eye squint status of the user, a probability of a solar glare exceeding a minimum threshold value, wherein the probability of the solar glare is determined based on a weighted series of prediction indicators." Independent claims 9 and 17 are similarly amended. In this manner, the probability of the solar glare may be determined based on a weighted series of prediction indicators. For example, in some instances, the route observer predictor value may be a weighted output of the form, "Route Observer Prediction Value = 1*v index + 2*t index + 13*1 index. The beta values may be tunable weights for assigning a degree of confidence and contribution to the probability of solar glare. The vindex may refer to a vision glare detection component. The t index may refer to a time of day index component that indicates when a current date nad/or time is similar to a date and/or time associated with one or more prior incidents of experienced solar glare, nad/or when the current time is associated with a probable incident of solar glare (e.g., during morning and evening hours). The linaex may refer to a location index component that indicates when a current vehicle position is similar to a location associated with one or more prior incidents of experienced solar glare.
Examiner replies that:
Examiner notes that the specific examples are not recited by the claims.
Applicant argues:
The Office Action cites to Rao as allegedly teaching a probability of a solar glare. Rao states at paragraph [0033] that the "sunload monitoring data may include an amout of sunlight (or other light) in a given region of the vehicle that is associated with the display configuration (e.g., display units, regions of the windshield onto which display light from the display 208 may be projected, other locations in a path of light emitted from the display 208, etc.). The amount of light may be compared to one or more thresholds and used by the display controller 214 to adjust one or more display characteristics." However, Rao is entirely silent as to a probability of a solar glare being determined based on a weighted series of prediction indicators. Further, Kim and Yalla, alone or in combination, fail to remedy the deficiencies of Rao, because Kim and Yalla are entirely silent as to a probability of a solar glare being determined based on a weighted series of prediction indicators. Support for these amendments may be found in at least paragraphs [0046]- [0053] of Applicant's specification.
Examiner replies that:
Applicants arguments are not found persuasive. See the rejection below for the mapping of Rao to the amended language. Since the claim requires two or more indicators but does not specifically recite the type of indicators, and requires weighting but does not specifically recite additional information, the weighting could be an even weighting among indicators and Rao has multiple indicators.
Applicant argues:
Third, Applicant has amended dependent claim 7 to recite at least "wherein the probability of the solar glare is further based on a time index indicative of a time of day and a weight associated with a proximity of the time of day to a present time of day." Dependent claims 15 and 20 are similarly amended. In this manner, the probability of the solar glare may be further based on a time index indicative of a time of day and a weight associated with a proximity of the time of day to a present time of day. For example, the time of day index may be associated with a relatively lower weight when the present time of day is different from a time of day that prior observed instances of solar glare are experienced. Smaller differences from the present time to prior instances of observed solar glare may be a relatively stronger indicator of solar glare in the present instance, while a larger time value difference may indicate a relatively weaker probability of solar glare in the present instance. The Office Action concedes that Rao and Kim, alone or in combination, fail to teach or suggest a probability of solar glare based on a time index indicative of a time of day. The Office Action then attempts to cite to Yalla as allegedly teaching at least these claim elements. Yalla states at paragraph [0026] that each "of the intersections ... have been rated with a set of numbers indicating relative effect of glare when traversing the intersection at a particular day and time. The ten rating indicates little to no likelihood of glare and the one rating 47455205.1
Fourth, Applicant has amended dependent claim 8 to recite at least "wherein the probability of the solar glare is further based on a weight associated with a history of solar glare incidences comprising location information indicative of a date and a time associated with the solar glare incidences, a location associated with the solar glare incidences, and a vehicle trajectory associated with the solar glare incidences." Dependent claims 16 and 20 are similarly amended. In this manner, the probability of the solar glare may be further based on a weight associated with a history of solar glare incidences comprising location information indicative of a combination of a date and time associated with the solar glare incidences, a location associated with the solar glare incidences, and a vehicle trajectory associated with the solar glare incidences. When a present location has a smaller difference from prior location instances of observed solar glare, this may be a relatively stronger indicator of solar glare in the present location, while a larger distance value difference may indicate a relatively weaker probability of solar glare in the present instance. The Office Action concedes that Rao and Kim, alone or in combination, fail to teach or suggest a probability of solar glare based on a history of solar glare incidences comprising location information indicative of a date and a time associated with the solar glare. The Office Action then attempts to cite to Yalla as allegedly teaching at least these claim elements. Yalla states at paragraph [0026] that each "of the intersections ... have been rated with a set of numbers indicating relative effect of glare when traversing the intersection at a particular day and time. The ten rating indicates little to no likelihood of glare and the one rating indicates the most severe levels of glare. ... The glare ratings shown can be date and time dependent." However, Applicant submits that Yalla is entirely silent as to a probability of a solar glare that is further based on a probability of a solar glare that is further based on a weight associated with a history of solar glare incidences comprising location information indicative of a date and a time associated with the solar glare incidences, a location associated with the solar glare incidences, and a vehicle trajectory associated with the solar glare incidences. Support for these amendments may be found in at least paragraph [0040] of Applicant's specification.
Examiner replies that:
Applicants arguments are found persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.   
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “based on the eye squint status of the user, a probability of a solar glare exceeding a minimum threshold value, wherein the probability of the solar glare is determined based on a weighted series of prediction indicators;” which is found confusing as written. Applicant has “determining, based on eye squint […], a probability” and “the probability of the solar glare is determined based on […] indicators”. The claim can be interpreted as either a) the probability of a solar glare being based on eye squint and weighted indicators or b) if eye squint, then use weighted indicators to determine probability. 
Allowable Subject Matter
Claims 6-8, 15-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Applicant has added additional indicators to the limitations and the prior art does not teach these specific weighted factors in combination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 6, 9, 14, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rao U.S. Patent/PG Publication 20210070176.	
Regarding claim 1:
 A method for providing augmented reality (AR) vehicle guidance for solar glare mitigation in a vehicle, comprising: (Rao [0021] FIG. 1 shows an example augmented reality environment 100, in which an in-vehicle display system 102 of a vehicle 103 is controlled to project virtual images into an environment of a user 104.).
 receiving, via a camera sensor, an image frame of a user driving the vehicle (Rao [0042] At 402, the method includes identifying an occupant. The occupant may be identified on a visual basis (e.g., based on feature detection, such as face detection, eye scanning, fingerprint scanning, and/or other biometric scanning, using cameras/detectors in the vehicle cabin and/or cameras/detectors accessible to the vehicle, such as a camera/detector of a mobile device in communication with the vehicle).).
 determining, based on the image frame, an eye squint status of the user (Rao [0032] In some examples, other eye tracking data may be used to adjust the display characteristics, such as adjusting a visibility (e.g., opacity, size, etc.) of displayed data responsive to detection of a user squinting.).  
determining, based on the eye squint status of the user, a probability of solar glare exceeding a minimum threshold value (Rao [0033] The sunload monitoring data may include an amount of sunlight (or other light) in a given region of the vehicle that is associated with the display configuration (e.g., display units, regions of the windshield onto which display light from the display 208 may be projected, other locations in a path of light emitted from the display 208, etc.). The amount of light may be compared to one or more thresholds and used by the display controller 214 to adjust one or more display characteristics. ) 
wherein the probability of the solar glare is determined based on a weighted series of prediction indicators (Rao [0037] If sunload data is received (e.g., “YES” at 314), the method includes determining, from the sunload data, regions of the display affected by sunload, as indicated at 316. At 318, the method includes determining if any regions have sunload that is above a threshold. If one or more regions of the display have a sunload that is above the threshold (e.g., “YES” at 318), the method includes changing a position of optical elements to decrease sunload in the affected regions (e.g., the one or more regions with sunload above the threshold), as indicated at 320.) since there are numerous regions (prediction indicators) and each is given a weight, in this case each has an equal weight. 
and generating, based on the probability of solar glare and the eye squint status, an AR display of a vehicle path (Rao [0029] another display unit may project a current speed indicator 240 (e.g., a display unit on the left end of the windshield) and still other display units may project a navigation instruction 242 (e.g., display units on the right end of the windshield).)(Rao [0048] For example, far-plane images may include navigation directions (e.g., which may be overlaid on a road surface, road sign, other vehicle, etc. and move relative to a viewer to maintain a static relationship with the environmental feature over which the display data is laid), informational displays identifying or providing status information for environmental features, and/or other displayed data..  
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 17:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2-5, 10-13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao U.S. Patent/PG Publication 20210070176 in view of Kim U.S. Patent/PG Publication 20150226965.
Regarding claim 2:
 The method according to claim 1, has all of its limitations taught by Rao. Rao further teaches  further comprising: 
 determining a vehicle speed (Rao [0034] For example, a current speed may be supplied (e.g., via a controller-area network, CAN, bus of the vehicle) to the vehicle input interface and sent to the display controller to update a display of a current speed of the vehicle.).
 determining a location of the vehicle and a vehicle trajectory (Rao [0030] or example, the speed indicator 240 and/or the navigation instruction 240 may be displayed via a see-through display formed by the windshield 206,) since navigation information necessarily requires location and trajectory.
 selecting,  (Rao [0052]  increasing a user experience (e.g., increasing user comfort by adjusting a depth of field of displayed images) relative to other display configurations.).
 and generating, based on the visual comfort mode, (Rao [0043] At 404, the method includes determining whether a profile or personalized history for the occupant is available (e.g., stored in memory local to and/or accessible by the in-vehicle computing system). An occupant profile and/or personalized history may include information regarding an occupant's historical interaction with the in-vehicle computing system and/or other computing systems, as well as stored preferences regarding display settings (e.g., display appearance preferences, user interface preferences, display content preferences, etc.), which may be learned via occupant monitoring (e.g., identifying display usage patterns of the occupant and/or identifying reactions of the occupant to different display configurations) and/or input directly from the occupant)  the AR display of the vehicle path (Rao [0029] another display unit may project a current speed indicator 240 (e.g., a display unit on the left end of the windshield) and still other display units may project a navigation instruction 242 (e.g., display units on the right end of the windshield).).  
Rao does not expressly disclose  a mode based on movement. In a related field of endeavor, Kim teaches:
determining a vehicle speed (Kim [0064] Meantime, it is possible to control a size or brightness of first and/or second optical modules 110, 120 in association with a travel speed of a vehicle.)
 determining a location of the vehicle (Kim [0006] Meantime, concomitant with generalization of position-based services using a commercial GPS (Global Positioning System), ) and a vehicle trajectory selecting, based on the vehicle speed and vehicle trajectory, a visual comfort mode and generating, based on the visual comfort mode, the AR display of the vehicle path (Kim [0064] Meantime, it is possible to control a size or brightness of first and/or second optical modules 110, 120 in association with a travel speed of a vehicle. For example, when a vehicle is in a stationary state, no hindrance to safe driving is provided even if much information is provided to a driver through 2D and 3D screens.)(Kim [0065] Meantime, when a vehicle starts to move, the amount of information provided in association with vehicle travel speed may be decreased, and size of provided graphic information may be gradually reduced in association with the vehicle speed. )(Kim Fig. 8) since AR image settings are adjusted based on speed and trajectory (stationary = no speed, no trajectory. Traveling = has speed and trajectory). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to use movement to adjust AR images as taught by Kim. The rationale for doing so would have been that it combines prior art elements according to known methods to yield predictable results, where Rao has a vehicle AR image modified by light to improve usability, and Kim has a vehicle AR image modified by speed, where there can be multiple factors used to adjust an AR image, and the input is vehicle data and the output is an adjusted AR image based on vehicle data for both. Therefore it would have been obvious to combine Kim with Rao to obtain the invention.
Regarding claim 3:
 The method according to claim 2, has all of its limitations taught by Rao in view of Kim. Rao further teaches  wherein the visual comfort mode comprises an optical setting for the AR display of the vehicle path comprising a brightness setting (Rao [0037] At 322, the method includes adjusting a backlighting to increase visibility of the displayed image based on sunload. For example, a brightness or contrast of imagery in the regions with above the threshold amount of sunload may be increased to increase visibility of these regions of the display.)
Regarding claim 4:
 The method according to claim 2, has all of its limitations taught by Rao in view of Kim. Rao further teaches  wherein the visual comfort mode comprises an optical setting for the AR display of the vehicle path comprising a contrast setting (Rao [0037] At 322, the method includes adjusting a backlighting to increase visibility of the displayed image based on sunload. For example, a brightness or contrast of imagery in the regions with above the threshold amount of sunload may be increased to increase visibility of these regions of the display.) 
Regarding claim 5:
 The method according to claim 2, has all of its limitations taught by Rao in view of Kim. Rao further teaches  wherein the visual comfort mode comprises an optical setting for the AR display of the vehicle path comprising a color setting (Rao [0044] The display settings adjusted at 410 may also include an appearance of the displayed content (e.g., size, color, transparency, style/font, arrangement, etc.), a persistence of the content (e.g., how long content is maintained as being displayed), and/or the actual content (e.g., what content is displayed responsive to a given input and/or user/vehicle status).).  
Rao discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
Regarding claim 10:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 11:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 18:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 3-5. As such it is rejected under the same teachings.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616